EXHIBIT 10.1

List of Officers and Directors Entering Into Indemnification Agreements

 

Name

  

Position

  

Date of Agreement

Adam S. Berger    Chief Executive Officer and Director    July 9, 2007 Gregory
R. Liberman    President and Chief Operating Officer    July 9, 2007 Mark G.
Thompson    Chief Financial Officer    July 9, 2007 Joshua A. Kreinberg   
General Counsel and Corporate Secretary    July 9, 2007 Gregory J. Franchina   
Chief Information Officer    July 9, 2007 Michael E. Brown    Director    July
9, 2007 Jonathan B. Bulkeley    Director    July 9, 2007 Benjamin A. Derhy   
Director    July 9, 2007 Christopher S. Gaffney    Director    July 9, 2007
Michael A. Kumin    Director    July 9, 2007 Thomas G. Stockham    Director   
August 1, 2007